Citation Nr: 0632991	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  03-05 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1952.

This case comes before the Board of Veterans' Affairs (Board) 
on appeal from an October 2000 rating decision rendered by 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran and his wife have presented testimony at hearings 
before the RO in October 2005 and the Board in June 2006.  
Transcripts of these hearings have been associated with the 
claims folder.  At his hearing before the Board, the veteran 
requested that his case be advanced on the Board's docket.  
This motion has been granted and his case has accordingly 
been advanced on the docket.  


FINDING OF FACT

The competent evidence shows that the veteran's multiple 
sclerosis was initially manifested during active service.


CONCLUSION OF LAW

The criteria for service connection for multiple sclerosis 
have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100.

The Board finds that VA's duties have been fulfilled in the 
instant case.  Given that the disposition of this case is a 
complete grant of benefits, any violation of the duty to 
assist could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).


Legal Criteria

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.  If multiple 
sclerosis is manifest to a compensable degree within seven 
years after separation from active service, the disorder may 
be presumed to have been incurred in service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2006).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 


Analysis

The appellant contends that service connection is warranted 
for multiple sclerosis and testified to the various 
experiences that he believed were the earliest manifestations 
of the disease.  His service records are not referable to a 
neurologic abnormality.  However, he was treated for 
complaints of hoarseness in September 1950.  At that time, he 
was diagnosed with acute laryngitis after complaining of a 
cold for the past week associated with nasal discharge, 
headache, malaise, and cough.  

While there is no inservice documentation of a diagnosis of 
multiple sclerosis, the veteran is competent to testify as to 
his symptoms.  In various written statements and testimony 
presented during his hearings, the appellant has reported 
symptoms such as vision problems, numbness in his chin, right 
thumb, and index finger, difficultly speaking, and weakness 
in his left leg dating to his active military service.  These 
symptoms continued following his separation from active duty.  
He asserts that the symptoms continued during his employment 
with the police department beginning in June 1954.  In 
particular, he reported continued eye problems and numbness 
and weakness in his legs.  Following exacerbation of his 
symptoms he sought treatment in 1980 and was diagnosed with 
multiple sclerosis.  

Post service medical records confirm that the veteran 
complained of symptoms such as blurred vision, chills, fever, 
and malaise while working as a police officer.  In June 1966, 
he complained of blurred vision and it was felt that he might 
have multiple sclerosis.  However, retrobulbar neuritis was 
subsequently diagnosed.  

Multiple sclerosis was subsequent diagnosed by Dr. H., a 
private neurologist, in October 1981 after the veteran 
presented with complaints of blurred vision and progressive 
gait disturbance.  

In various statements submitted during the course of the 
appeal, Dr. H. has linked the veteran's current multiple 
sclerosis to his active military service.  In December 1999, 
Dr. H. noted that the veteran's symptoms developed at the age 
of 19 when he developed a fever and hoarseness.  It was felt 
that these symptoms were an initial manifestation of multiple 
sclerosis and that the veteran's subsequent right eye optic 
neuritis noted in June 1966 was another manifestation of 
multiple sclerosis.  In January 2001, Dr. H. opined that the 
veteran's hoarseness, stiffness in the leg, and excessive 
malaise were all initial manifestations of multiple 
sclerosis.  Furthermore, in November 2001and November 2003, 
Dr. H. opined that the veteran's symptoms of multiple 
sclerosis began during his active service in the 1950s.  

There is no competent evidence to refute the opinion 
proffered by Dr. H.  On the contrary, the only other opinion 
of record is an opinion rendered by a VA examination 
following a July 2000 neurological examination.  The 
examiner, after reviewing the veteran's medical history and 
chart, noted that the veteran's symptoms dated back from 1950 
and were consistent with relapsing and remitting multiple 
sclerosis with secondary progression.  It was felt that the 
veteran's hoarseness and fever in 1950 could have been a 
manifestation of the disease.  This opinion is consistent 
with the opinion proffered by Dr. H. that the veteran's 
multiple sclerosis was manifested during service.

After a review of the evidence, the Board finds that the 
appellant has established the existence of in-service 
incurrence of multiple sclerosis consistent with the 
conditions at that time during service.  Considering the 
nature of multiple sclerosis, that is essentially composed of 
a constellation of symptoms that periodically appear and the 
medical opinions to the effect that the appellant's initial 
symptoms of multiple sclerosis date back to 1950, the Board 
concludes that service connection is warranted for multiple 
sclerosis.  38 U.S.C.A. § 1110, 5107(b); 38 C.F.R. §§ 3.102, 
3.303.  The Board also notes that there is an obligation to 
base an opinion on the evidence of record.  


ORDER

Service connection for multiple sclerosis is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


